I agree that the corpus delicti rule required the state to prove by evidence independent of Nobles's confession that she had "treat[ed] a human corpse in a way that would outrage reasonable community standards." However, absent the confession, there is no evidence, direct or circumstantial, demonstrating how Nobles might have concealed or disposed of her son's body. On that record a jury could not find, beyond a reasonable doubt, that the standards of a reasonable community would be outraged by Nobles's treatment of her son's corpse. I would sustain the second assignment of error in that respect, but would overrule the assignment and affirm the conviction of murder for the reasons explained by Judge Young.